Los becbos están expresados en la opinión.
El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
*511Esta fué una causa seguida de acuerdo con la sección 14 de la Ley del Servicio Civil, que prescribe lo siguiente:
Sección 14. — Ninguna persona perteneciente al Servicio Civil de Puerto Rico tendrá obligación de contribuir con cuota alguna a fon-dos que se recaudaren con fines políticos,-ni prestar servicios políticos; no pudiendo ser destituida ni de otro modo perjudicada, por negarse a ello. Cualquiera persona que solicitare de los funcionarios o em-pleados públicos contribuciones de carácter político, incurrirá en pena de multa máxima de quinientos dollars, o en cárcel por un término que no exceda de seis meses, o en ambas penas. ’ ’
Se alega eu la acusación que en cierta fecha anterior a su presentación, o sea allá en uno de los días del mes de enero de 1916, en la ciudad de Ponce, que forma parte del Distrito Judicial de Ponce, el acusado Eduardo Wys ilegal y volun-tariamente solicitó de J. Federico Maura, que. era entonces un empleado público, profesor graduado de instrucción pú-blica, con ejercicio en una de las escuelas de Ponce, una cuota o contribución de $30, para fines políticos.
La cuestión principal que ba sido sometida a nuestra con-sideración y que es igual a la que surge en un número de otras apelaciones que están pendientes fundadas en la misma sección, es si la acusación alega un delito público. El apelante sostiene en efecto, entre otras cosas, que las palabras de la sección 14, supra, deben ser interpretadas, conjuntamente y que el delito público es una solicitación por la cual una persona en el servicio civil contribuye bajo indebida presión po-lítica o por temor de ser separado, o perjudicado en alguna otra forma.
Sin embargo, en este caso, la supuesta- sanción de la ley está contenida en el último párrafo de la sección 14, el cual es como sigue:
“Cualquier persona que solicitare de los funcionarios o empleados públicos contribuciones de carácter político, incurrirá en pena de multa máxima de quinientos dollars, o en cárcel por un término que no excederá de seis meses, o en ambas penas.”
T como en la acusación se siguen estas palabras, la cuestión *512que surge es si era suficiente o no seguir las pálabras del estatuto. En el caso de United States v. Carll, 105 U. S. 612, la corte dijo lo siguiente:
“En una acusación basada en un estatuto no es suficiente con expresar el delito en las palabras del estatuto, a menos que esas pala-bras por sí mismas, completa, directa y expresamente y sin incerti-dumbre o ambigüedad expresen todos los elementos necesarios para constituir el delito que pretende castigarse; y el hecho de que el estatuto en cuestión, examinado a la luz de la ley común y de otros estatutos sobre la misma cuestión, pone a la corte en condiciones de inferir la intención de la legislatura, no exime de la necesidad de alegar en la acusación todos los hechos necesarios para que el caso quede comprendido dentro de esa intención. United States v. Cruikshank, 92 U. S. 542; United States v. Simmons, 96 id. 360; Commonwealth v. Clifford, 8 Cus. (Mass.) 215; Commonwealth v. Bean, 11 Id. 414; Commonwealth v. Bean, 14 Gray (Mass.) 52; Commonwealth v. Filburn, 119 Mass. 297.”
Al discutir la materia en general de cuándo es bastante con seguir al estatuto, Wharton en su obra sobre “Criminal Pleading and Practice, ’ ’ dice lo siguiente:
“Los términos de un estatuto pueden ser más amplios que lo que en ellos se intenta, en. cuyo caso la acusación deb'e establecer así la diferencia (aunque esto pueda hacer que no se describa como en el estatuto) de modo que pueda efectuarse la intención de la legisla-tura. ”
Clark en su tratado de Enjuiciamiento Criminal, página 286, expresa la regia y su excepción del modo siguiente:
“De acuerdo con un estatuto que castiga a cualquier persona ‘que actúe como agente de cualquier otra persona o personas para la venta de licores intoxicantes’ no es suficiente con que se siga mera-mente el lenguaje del estatuto, pues' esto haría que la acusación fuera dudosa. La acusación debe ir más lejos y nombrar a la persona por quien actuó el acusado, o alegar que su nombre es desconocido. De igual modo en una acusación formulada de acuerdo con el esta-tuto por molestar a una familia con conducta ofensiva debe alegarse qué fué lo que constituyó la conducta ofensiva y no seguir meramente el lenguaje de la ley; y las acusaciones basadas en estatutos que cas-tigan el obtener dinero por medios falsos o falsas simulaciones deben *513siempre expresar los medios falsos en particular o simulaciones em-pleados. Y de acuerdo con un estatuto que castiga como delito el descerrajar cualquier cárcel o sitio de reclusión, o aconsejar, ayudar o auxiliar para que se descerraje cualquier cárcel o sitio de reclusión, ciertamente que no sería bastante con sólo seguir las palabras del estatuto sin especificar de qué modo ayudó o .auxilió el acusado, o cuál fué el consejo que le dió. Y una acusación en que se alega con las palabras del estatuto que el acusado ayudó a sabiendas a una persona que se menciona en solicitar licor intoxicante, o disponer del mismo para otros fines que no son los reconocidos como legales por las leyes del Estado, es insuficiente por no exponer los hechos y por no alegar que el acusado sabía que iba a disponer del licor para un fin ilegal, y por no alegar cuál era ese propósito.
“No es suficiente con imputar un delito-en el lenguaje del estatuto solamente cuando debido a su generalidad puede coiaprender actos que el estatuto no tuvo la intención del castigo.” 22 Cyc. 343.
En el caso de State v. Bierce, 27 Conn. 319, se dijo lo si-guiente :
“La principal excepción a esta regla general relativa a delitos estatutorios es cuando las palabras del estatuto por su generalidad pueden comprender casos que caen dentro de sus preceptos literales que no están comprendidos en su significado y espíritu; como por ejemplo, el estatuto que castiga el obtener bienes por falsas simula-ciones, el cual se considera que no incluye, a pesar de la generalidad de la frase empleada ‘por cualquier falsa simulación,’ a cada una de semejantes simulaciones en el lenguaje vulgar, sino solamente, determinadas clases de falsas simulaciones, y cuando por consiguiente la alegación general que la propiedad fué obtenida mediante falsa simulación, sin alegar en qué consistía la simulación, no demostraría lo que es necesario que se demuestre en toda acusación que el acto que se trata de prohibir debió haberse cometido; y por tanto, y para que el acusado pueda estar en condiciones de afrontar el,cargo de-berá alegarse particularmente la simulación. ’ ’
De conformidad con estos principios se resolvió que la destrucción maliciosa de cristales en un edificio debe inter-pretarse y describirse como la destrucción de una parte del edificio, y que las palabras tomadas de todo el contexto del estatuto pueden tener cierta significación que no se la da la mera transcripción literal. Commonwealth v. Bean, 11 Cush, *514414. En el caso de Commonwealth v. Bean, 14 Gray, 52 el estatuto enumeraba primero animales que pastaban y luego declaró como delito el permitir o tolerar que se detuviera a los mismos, para alimentarlos en las calles públicas, y la corte limitó la palabra alimentar a pastar, puesto que la in-tención del estatuto era castigar el acto de pastar' y no el de alimentar directamente con un cubo o balde. Los anteriores casos ambos fueron citados con aprobación en United States v. Carll, supra. State v. Carroll, 73 Atlantic, 780, fue un caso en que la acusación seguía el lenguaje del estatuto e impu-taba la perturbación voluntaria e ilegal de una junta de con-cejales que se encontraba reunida para un fin legal. La corte ■resolvió que la interrupción puede causarse de infinidad de modos, algunos de los cuales están comprendidos y otros no <en la prohibición del estatuto y que podrían surgir de la conducta observada dentro o fuera de la reunión; que po-drían ocasionarse por el trabajo ordinario y legal de una sierra mecánica o de otro modo, lo mismo que por el delibe-rado y voluntario disparo de pistolas o de un cañón; este estatuto no podía tener la intención de castigar la gestión legal del negocio de un hombre, aunque dicho negocio pudiera interrumpir o molestar a asambleas cercanas. La regla de que deben seguirse los estatutos no es aplicable en casos como el que se presentó a la corte de Connecticut cuando el lenguaje comprende un caso que no está en la intención del estatuto, y se citan los casos de State v. Bierce, 27 Conn. 319, 320; State v. Castello, 62 Conn. 128, 131. 25 Atl. 477.
Debe notarse de paso aunque no se hace ningún comen-tario en la opinión, que las palabras “ilegal y voluntaria-mente” contenidas en la acusación no suministran ninguna ayuda.
En el caso de Sellers v. State, 61 So. 486, el estatuto de-claraba como delito el “disparar una pistola a, hacia, dentro o contra una casa de vivienda” etc. La corte resolvió que para que la acusación imputara un delito no debió haberse alegado en ella que se había disparado en defensa propia.
*515“Cualquiera que con la intención de cometer un delito grave (felony) rompa y penetre dentro, de * * * un coche de ferrocarril de cualquiera clase, o edificio en donde se guardan cosas de valor,” sufrirá la pena que allí se espe-cifica, fueron las palabras discutidas en el caso de State v. Durán, 105 A. S. R. 278, y se resolvió que el delito grave (felony) debe describirse. También la corte dijo lo siguiente:
‘ ‘ Cuando, el estatuto establece el delito y los hechos que lo cons-tituyen se expresan completamente es indudablemente suficiente con que se impute el delito en el lenguaje del estatuto sin más descrip-ción: 1. Bishop’s Criminal Procedure, sec. 611. Pero ‘en todas las causas criminales el acusado tendrá derecho * * * a exigir que se le informe de la naturaleza y origen de la acusación’: Me. Const, art. 1, sec. 6. Tiene derecho a insistir que los hechos que se alegan que constituyen un delito se especifiquen en la acusación que contra él se formula con aquel grado razonable de claridad, certeza y pre cisión necesaria que le ponga en condiciones de poder contestar al verdadero cargo que se le hace y solicitar cualquier sentencia que pueda dictarse por virtud del mismo en defensa de cualquier pro-ceso subsiguiente por el mismo delito. Por tanto, si en un estatuto que establece un delito no se expresan los hechos que lo constituyen de un modo suficiente para que el acusado tenga conocimiento de la naturaleza precisa del cargo que se formula contra él, será nece-sario que en la acusación se haga una exposición más detallada de los hechos. ‘Y cuando se usa un mero término genérico, o cuando las palabras del estatuto por su generalidad pueden comprender casos que caen dentro de los términos pero no dentro del espíritu o signi-ficación del iijásmo, deberán alegarse los hechos específicos para que el acusado quede comprendido precisamente en la prohibición de la ley;’ 10 Eney. of Pl. & Pr., p. 487; Wharton’s Criminal Pleading & Practice, see.- 220. Es en verdad una regla elemental de las alega-ciones criminales que todo hecho o circunstancia que es un elemento necesario en un caso prima facie de culpabilidad deberá expresarse en la acusación.”'
Iguales pronunciamientos existen en California, People v. Terril, 127 Cal. 59, People v. Schmitz, 7 Cal. App. 330; People v. Mildes, 9 Cal. 312. El último de los casos citados fué más propiamente un caso en que se niega una excepción es-pecífica en un estatuto y lo citamos con aprobación en el *516caso de People v. Cortés, 24 D. P. R. 208, en el que los jueces disidentes de este tribunal no difieren de los principios discuti-dos sino que sostienen que la excepción quedó desaprobada por las palabras de la acusación sometida a nuestra consideración. La razón es la misma en ambos casos. El delito público debe aparecer en la acusación y como demuestra el caso de People v. Mildes, una acusación en que se imputa un beclio que de ser. cierto puede aún ser inocente, no imputa ningún delito. Ca-sos pertinentes a la primera proposición son los de The Abby Dodge, 223 U. S. 177; State v. Dodd, 147 Pac. 9; Bates v. State, 31 Ind. 72; Moulton v. Scully, 89 Atlantic 944; Sarah v. State, 61 A. D. 544.
La’ regla que fia de deducirse de los casos citados y de los libros de texto es la de que si bay casos que fácilmente caen fuera de la definición del estatuto dichos casos tienen que ser negados en la acusación del mismo modo que si la excep-ción estuviera contenida en el estatuto que hemos discutido extensamente en el caso de El Pueblo v. Cortés, supra.
¿Cuál fue la intención de la Legislatura en este caso? ¿Castigar todo caso en que se solicita de un empleado una contribución para fines políticos? Es una regla conocida de interpretación estatutoria que deben tenerse en cuenta otras partes del mismo estatuto y hasta otros estatutos in pari materia para determinar la intención y espíritu de una ley. En esta causa no es necesario ir más allá de los límites de artículo 14 mismo. Las contribuciones voluntarias por parte de un empleado no están prohibidas en ningún sentido. Si la legislatura deséaba prohibir toda clase de solicitación política, ¿por qué puso el innecesario preámbulo? En ese preámbulo la intención de la legislatura 'e;s la de que ninguna persona podrá ser separada o perjudicada por dejar de con-tribuir para fines políticos. Ya contra la idea de que la le-gislatura deseaba castigar en aquellas circunstancias en que no se ejercitaba indebida presión sobre la voluntad del em-pleado como sucede en multitud de casos en que se piden contribuciones políticas. Los partidos políticos no pueden *517funcionar sin fondos y aunque frecuentemente existen pro-cedimientos indebidos no existe presunción de que los fondos serán mal empleados. El pedir a todos los miembros de un partido que contribuyan con dinero para el éxito de una cam-paña o la continuación de una organización es una proposi-ción perfectamente lícita. Si la solicitación es uniforme ciertamente que no bay nada malo en incluir a miembros de un partido que se encuentren por casualidad en el servicio civil. El daño que se trata de 'Suprimir es aquella clase de solicitación que tiende a crear en la mente de una persona que está en el servicio civil el temor de que su neg’ativa puede dar lugar a su separación o perjudicarle' en otro sentido. No debe ponerse al empleado “en la obligación de contribuir.” La obligación no debe ser una que dé el temor de ser separado o por la que se cause cualquier otro perjuicio. Tales casos de contribución obligada pueden ser muchos y variados pero son susceptibles de ser -expresados por el que la alega.
Cualquier duda que podamos tener acerca de esta inter-pretación del estatuto tiene que desaparecer ante otras con-sideraciones, o sea, la libertad de palabra y libertad de ac-ción de cada individuo, garantizada por las instituciones bajo las cuales vivimos y por la Constitución de los Estados Unidos. Tenemos fuertes dudas debido a estas limitaciones constitucionales, de si la legislatura de Puerto Rico podría prohibir absolutamente el solicitar contribuciones de los em-pleados públicos para fines políticos. Los casos que han sido publicados sobre la materia no son muchos, pero estamos seguros de que ninguna otra legislatura ha tratado de pro-hibir todas las solicitaciones que se hacen a los empleados públicos para fines políticos y la razón descansa en la liber-tad fundamental del individuo.
La legislatura nacional se limitó a dos clases de casos, a saber, la solicitación hecha por funcionarios a funcionarios y las hechas dentro de edificios públicos, secciones 11 y 12 de la Ley de enero 16, 1883. Cada una de estas secciones ha sido sostenida por la Corte Suprema de los Estados Uni-*518dos. United States v. Curtis, 106 U. S. 371; United States v. Thayer, 209 U. S. 39. En este caso la corte, por conducto del Juez Holmes, p, 42, dijo: “Los límites de la ley probable-mente se debieron a lo que se consideraba la razonable y, posiblemente, la constitncional libertad de los ciudadanos, fueren éstos empleados públicos o no, en su vida privada, y puede presumirse que fué sobre esta base que se rechazó una enmienda de más amplios alcances.”
Por otra parte, a pesar de que la cuestión de si el Congreso podía prohibir radicalmente las peticiones a empleados no estaba sometida a la consideración de la corte, las palabras usadas por el Sr. Juez Holmes son suficientes, para indicar que la corte conjeturó que el motivo por el cual el Congreso no fué más lejos fué el temor de excederse en sus poderes constitucionales. La sección 12, considerada en el caso de Thayer, es como sigue:
“Sec. 12. — Que ninguna persona deberá, en cualquier habitación o edificio destinado al cumplimiento de deberes oficiales por cualquier funcionario o empleado de los Estados Unidos de los que se mencionan en esta ley, o en cualquier estación naval, fortaleza, arsenal, solicitar en ninguna forma o recibir cualquier contribución de dinero ó al-guna otra cosa de valor con cualquier fin político. ”
Como .se ve, el estatuto prohibe en términos generales las peticiones hechas dentro de un edificio, sin especificar la clase de personas a las cuales no debe hacerse peticiones. Sin embargo, estamos convencidos de que si un ciudadano que no es un funcionario encuentra a otro como él en el edificio de correos y le pide que se .suscriba a un fondo para fines políticos, tal ciudadano no es culpable de ningún de-lito de acuerdo con dicha sección. La corte estimaría que son las personas dentro del servicio civil las que intenta proteger el estatuto. Ese fué .manifiestamente el punto de vista del abogado en el caso de Thayer, supra, pues, la opinión demues-tra que la acusación constaba de once cargos, todos ellos im-putando el envío de cartas a los empleados. El abogado no' creyó que era suficiente el seguir las palabras del estatuto. *519También, la idea de que se trataba de la legítima protección de los empleados dentro del edificio se trasluce por la cita-ción del anterior caso Ex parte Curtis, 106 U. S. 371. Todo el alcance de ese caso era el poder disciplinario del gobierno sobre sus funcionarios. Por la lectura de ese caso se ve también que existe una seria duda en cuanto al límite basta el cual puede llegar la legislatura, duda que está acentuada en la opinión disidente del Sr. Juez Bradley.
En McAuliffe v. Mayor etc. of City of Bedford, 29 N. E. 517, se sostuvo una ordenanza que prohibía a los policías solicitar dinero o ayuda para fines políticos, y la corte, por medio del Juez Holmes, manifestó que el peticionario podría tener un derecho constitucional para tomar parte en la po-lítica pero que no tenía un derecho constitucional para ser un policía.
En Louthan v. Commonwealth, 52 A. R. 626, se declaró in-constitucional una ley que tendía a impedir a un funcionario el inducir directa o indirectamente a un elector capacitado a ■votar, o procurar que votase, en favor de un partido deter-minado, etc., y la corte consideró la ley como una infracción de los derechos personales y, según nuestro modo de enten-der la opinión, de la libertad de palabra.
En State v. Pierce, 158 N. W. 697, una ley de la legislatura prohibía a las personas que no eran candidatos salir fuera de su propio condado y gastar dinero allí con fines políticos, siendo la intención de la ley, opinamos nosotros, el impedir la introducción de dinero en distritos remotos.
La Corte Suprema de Wisconsin declaró la ley incons-titucional por infringir la libertad de palabra. Los siguien-tes son casos y autoridades sobre este punto: In Re Sid Anderson et al., 5 A. & E. Annotated Cases, 421; People v. Armstrong, 73 Mich. 288; 6 R. C. L. 255; Nota 32 L. R. A. 829.
Si se ha de considerar este estatuto en su sentido abso-luto podría ser declarado inconstitucional. En apoyo de su constitucionalidad, el Attorney General nos ha citado varios *520casos en qne nn estatuto determinado fné sostenido dándole cierta limitación dentro del espíritu de la ley. Woodward v. Fruitvale Sanitary District, 34 Pac. 239; 41 N. H. 553, State v. Smiley, 67 L. R. A. 903, Smiley v. Kansas, 196 U. S. 447, The Abby Dodge, 223 U. S. 166, Fox v. Washington, 237 U. S. 273. El acepta que podrían suscitarse casos en que el acto de solicitar podría ser enteramente inocente y fuera del espíritu de la ley. La legislatura al aprobar esta ley, probablemente tuvo en cuenta la historia de la legislación en cuestiones de servicio civil y las decisiones de las cortes y deseó ir lo más lejos posible en la protección de los empleados públicos. Es el deber de la corte dar tal interpretación a una ley que salve su constitucionalidad. El Pueblo de Puerto Rico v. Central Fortuna, 22 D. P. R. 106 y casos citados; también los casos citados en esta opinión. Se ha sostenido-además por la Corte Suprema de los Estados Unidos que* sin declarar una ley inconstitucional, la corte debería darle tal interpretación que la librara de serias dudas en cuanto a su constitucionalidad. U. S. v. Delaware & Hudson Co., 213 U. S. 366, Lewis Publishing Co. v. Morgan, 299 U. S. 290, The Abby Dodge, 223 U. S. 175.
Dada la interpretación que nos creemos obligados a dar a la ley, resulta que no se imputó ningún delito público, por cuanto ni siquiera se intentó imputar que se trató de bacer una petición bajo las circunstancias expresadas por la ley* No hemos considerado aquí el asunto, pero, sin embargo, se-ría una buena alegación por parte del fiscal la de que el acusado hizo una petición sabiendo que la persona solicitada era un empleado público. United States v. Carll, 105 U. S. 612, supra.
Otro de los errores alegados fué que un maestro de es-cuela no está dentro del servicio civil. El podrá o no estar dentro del servicio civil clasificado, pero nos inclinamos a creer que no está en ningún otro ramo del servicio público que no sea el servicio civil..
*521La sentencia apelada debe ser revocada y absnelto el acusado.

Revocada la sentencia apelada, y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. del Toro y Hutcbison disin-tieron.